UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6544



ANTHONY TURNER,

                                              Plaintiff - Appellant,

          versus


RAYMOND IGLECIA, M.D.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. F. Bradford Stillman, Magistrate
Judge. (CA-00-917-2)


Submitted:   September 29, 2005           Decided:   October 6, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Turner, Appellant Pro Se.    John Andrew Basham, Ted G.
Yoakam, Allison W. Anders, MCKENRY, DANCIGERS, WARNER, DAWSON &
LAKE, P.C., Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Anthony Turner appeals the magistrate judge’s order*

granting summary judgment in favor of the Defendant on his 42

U.S.C.   §    1983    (2000)   and   related   state   law   claims   alleging

deliberate indifference to his serious medical needs and medical

malpractice.         Our review of the record discloses no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.        See Turner v. Iglecia, No. CA-00-917-2 (E.D. Va.

Mar. 25, 2005).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




     *
      The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                      - 2 -